Citation Nr: 1413104	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  09-42 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lumbar spondylosis.

2.  Entitlement to a rating in excess of 10 percent for status post right femoral fracture and femoral condyle fracture with partial transection of the quadriceps mechanism.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The RO, in pertinent part, granted service connection for lumbar spondylosis, evaluated as zero percent (noncompensably) disabling, and denied a rating in excess of 10 percent for status post right femoral fracture and femoral condyle fracture with partial transection of the quadriceps mechanism.

In January 2012, the Board remanded the case in order to afford the Veteran a Board hearing at the RO.  That hearing was held in April 2012, and a transcript of the hearing was prepared and associated with the claims file.

In September 2012, the Board granted a 10 percent rating for lumbar spondylosis and denied a rating in excess of 10 percent for status post right femoral fracture and femoral condyle fracture with partial transection of the quadriceps mechanism.  The Board also concluded, in effect, that it did not have jurisdiction over the matter of the Veteran's entitlement to TDIU.

The Veteran appealed the Board's September 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2013, the parties to the appeal (the Veteran, through an attorney, and a representative from VA General Counsel) filed a Joint Motion for Remand of the Board's decision (Motion).  The parties agreed that the Board's decision should be vacated and remanded to the extent that it denied a rating in excess of 10 percent for lumbar spondylosis, denied a rating in excess of 10 percent for status post right femoral fracture and femoral condyle fracture with partial transection of the quadriceps mechanism, and concluded that it did not have jurisdiction to consider the Veteran's entitlement to TDIU.  The Court granted the Motion in May 2013.

In June 2013, the Veteran executed a VA Form 21-22a (Appointment of Individual as Claimant's Representative) in favor of a private attorney, Daniel G. Krasnegor.  The power of attorney is expressly limited to the matters presently developed for appeal.

In February 2014, the Board wrote the Veteran and his attorney to inform them that the Veterans Law Judge who conducted the hearing in April 2012 was no longer employed by the Board.  The Veteran was offered the opportunity to testify at another Board hearing.  By correspondence dated in March 2014, his attorney indicated that he did not wish to have another hearing.

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA) file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

For the reasons set forth below, this appeal is being REMANDED to the RO.  VA will notify the Veteran if further action is required on his part.


REMAND

The Motion filed with the Court in this case directs the Board: (1) to attempt to determine if there are outstanding, relevant records of treatment at the VA Medical Center (VAMC) in Hines, Illinois, beginning in August or September 2011, and, if so, to attempt to obtain them; (2) to determine whether new VA examinations of the Veteran's back and right lower extremity are necessary, inasmuch as the claims file was not made available to the examiner who evaluated the Veteran in February 2011, and light of the Veteran's testimony in April 2012 to the effect that he experienced increased pain in his right lower extremity subsequent to that examination; and (3) to make a determination as to whether the Board has jurisdiction to adjudicate the Veteran's entitlement to TDIU, taking into account the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009).

Following a review of record, and in order to ensure the Veteran every possible consideration, it is the Board's conclusion that efforts should be made to obtain outstanding, relevant records of his reported treatment at the Hines VAMC, and that he should be afforded new examinations, for the reasons indicated.  It is the Board's further conclusion that it does, in fact, have jurisdiction to consider the Veteran's entitlement to TDIU.  Simply put, although the Veteran did not separately appeal the RO's denial of TDIU in September 2007, he was not required to do so, inasmuch as the matter of his entitlement to TDIU was part and parcel of his claim for an increased rating for the service-connected disability of his right leg.  See Rice, supra; see also VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) dated June 2006 (wherein the Veteran asserted, in effect, that he was unemployable as a result of the service-connected disability of his right lower extremity).  Further development is required.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify, and provide appropriate releases for, any care providers who may possess new or additional evidence pertinent to the issues on appeal.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

2.  Take action to ensure that all relevant records of the Veteran's treatment at the VAMC in Hines, Illinois are associated with the claims file, to particularly include any such records dated since August 2011, following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any, should be associated with the claims file.  If the records sought are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

3.  After all of the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for an appropriate examination for purposes of evaluating the severity of the service-connected disabilities of his back and right lower extremity, and to obtain an opinion with respect to employability.  The examiner should review the claims file.  All indicated tests should be conducted and the results reported.

The examiner should fully describe any and all functional deficits associated with the Veteran's service-connected lumbar spondylosis and status post right femoral fracture and femoral condyle fracture with partial transection of the quadriceps mechanism.

The examiner should also describe the combined impact that the Veteran's service-connected disabilities (to include his service-connected chronic adjustment disorder, right leg shortening, and scar of the right knee) have on his employability, and offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran is, or has been at any time since January 2006 (when he asserts that he became too disabled to work), unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

In so doing, the examiner should consider that the Veteran is presently service connected for status post right femoral fracture and femoral condyle fracture with partial transection of the quadriceps mechanism, evaluated 10 percent disabling, effective September 21, 1982; lumbar spondylosis, evaluated 10 percent disabling, effective April 18, 2006; right leg shortening, evaluated 10 percent disabling, effective April 18, 2006; a right knee scar, evaluated zero percent disabling, effective October 25, 2012; and chronic adjustment disorder, evaluated 50 percent disabling, effective October 25, 2012.

If consultation with specialists is deemed necessary, that should be accomplished.  A complete medical rationale for all opinions expressed must be provided.

4.  After conducting any additional development deemed necessary, the matters on appeal should again be reviewed.  In considering the Veteran's entitlement to TDIU, the RO should consider the provisions of 38 C.F.R. § 4.16(a), pertaining to service-connected disabilities of common etiology, and 38 C.F.R. § 4.16(b), pertaining to extraschedular consideration, as appropriate.  If any benefit sought remains denied, furnish a supplemental statement of the case (SSOC) to the Veteran and his attorney, and afford them an opportunity to respond.

After the Veteran and his attorney have been given an opportunity to respond to the SSOC, the claims file should be returned to this Board for further appellate review.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2013).

